Exhibit 10.11(a)

AMENDMENT NO. 1 TO THE

AIR PRODUCTS AND CHEMICALS, INC. DEFERRED COMPENSATION PLAN

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) is the Plan Sponsor of
the Air Products and Chemicals, Inc. Deferred Compensation Plan (the “Plan”);

WHEREAS, pursuant to Plan Section 8.1, the Plan may be amended at anytime; and

WHEREAS, the Company desires to amend to the Plan to clarify the administration
of Plan Section 5.2(b).

NOW THEREFORE, the Plan is hereby amended as follows:

1. Section 5.2(b) is amended to read as follows:

“(b) Death. In the event of a Participant’s death prior to a Separation from
Service, his Deferred Compensation Account shall be valued and distributed to
the Participant’s Beneficiary as soon as practical thereafter. In the event of
the Participant’s death after a Separation from Service but before the
Participant’s entire Deferred Compensation Account has been distributed, the
remaining amount due to the Participant shall be valued and distributed to the
Participant’s Beneficiary in a lump sum as soon as practicable thereafter.”

2. In all other respects the Plan shall remain in full force and effect.

IN WITNESS WEREOF, the Company has caused its Senior Vice President and General
Counsel to execute this First Amendment to the Plan on this      day of
             2012.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Senior Vice President- General Counsel